Citation Nr: 1627464	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  09-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a right forearm disability.
 
3.  Entitlement to service connection for a left thumb disability.
 
4.  Entitlement to service connection for a left wrist disability.
 
5.  Entitlement to service connection for a lumbar spine disability.
 
6.  Entitlement to an initial rating in excess of 10 percent for scars on forehead.
 
7.  Entitlement to an initial compensable rating for bilateral tinea pedis.
 
8.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB), prior to September 11, 2009, and a rating in excess of 30 percent thereafter.
 
9.  Entitlement to an initial compensable rating for mild strain of the right shoulder, prior to March 25, 2015, and a rating in excess of 30 percent thereafter.

10.  Entitlement to service connection for residuals of head injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1987 to December 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the record.

These matters were previously remanded by the Board in June 2014.  As discussed below, the Board finds there has been substantial compliance with the prior remand directives as concerns the issues adjudicated herein, such that an additional remand is not required for those issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives). 

The Board notes that the issues of service connection for a vasectomy, rash of the right hand, and tinnitus were previously on appeal.  However, in a June 2015 rating decision, the RO granted service connection for these conditions.  Therefore, they are no longer before the Board.

Also, in a May 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected PFB to 30 percent, effective September 11, 2009.  In addition, in the June 2015 rating decision, the RO increased the rating for the Veteran's right shoulder strain to 20 percent, effective March 25, 2015.  However, as each increase did not represent a total grant of benefits sought on appeal with regard to those issues, the claims for an increased disability rating for PFB and a right shoulder strain remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A review of the evidence reveals that additional statements from the Veteran were received after the June 2015 Supplemental Statement of the Case (SSOC), the most recent readjudication of this claim.  No waiver of RO consideration of this evidence was received from the Veteran.  However, this evidence relates to a separate claim filed by the Veteran.  Therefore, the Board finds that a waiver is not required to proceed with the present adjudication of the Veteran's claims on appeal.  See 38 C.F.R. § 20.1304.

It appears that the issue of convalescent benefits for right ankle surgery was raised by the Veteran in a January 2015 statement to VA, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will inform the Veteran if further action, on his part, is necessary.

FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  The Veteran does not have a current diagnosis of a disability, chronic or otherwise, and does not experience chronic pain of, the right forearm, left thumb, or left wrist.

3.  The Veteran's lumbar spine disability is manifested by occasional back pain of known etiology and is not related to an in-service injury, disease, or event.

4.  The Veteran's service-connected scars are manifested by both an elevated and depressed contour with a slightly hyperpigmented area, without visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement.

5.  Bilateral tinea pedis covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected; it has not been treated with systemic corticosteroids, only topical therapy.

6.  For the period prior to September 11, 2009, the Veteran's pseudofolliculitis barbae manifested as hyperpigmented papules covering less than 5 percent of the Veteran's exposed or total body area, without systemic symptoms. 

7.  For the period from September 11, 2009, the Veteran's pseudofolliculitis barbae has not involved more than 40 percent of his entire body and/or more than 40 percent of exposed areas affected, and has not required systemic therapy.

8.  Prior to March 25, 2015, the Veteran's right shoulder condition was not manifested by pain or a limitation of range of motion.

9.  Since March 25, 2015, the Veteran's right shoulder condition was manifested by pain, but no limitation of motion midway between the side and shoulder level.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right forearm disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for service connection for a left thumb disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

6.  The criteria for an initial disability rating in excess of 10 percent for scars of the forehead have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2015).

7.  The criteria for an initial compensable evaluation for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and Diagnostic Codes 7813, 7806 (2015).

8.  The criteria for a compensable initial disability rating for pseudofolliculitis barbae, prior to September 11, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7806 (2015).
 
9.  The criteria for an evaluation in excess of 30 percent for pseudofolliculitis barbae, from September 11, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7806 (2015). 

10.  Prior to March 25, 2015, the criteria for a compensable disability rating for a right shoulder condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).
 
11.  Since March 25, 2015, the criteria for a disability rating in excess of 20 percent for a right shoulder condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the appeals for higher initial ratings for the service-connected disabilities on appeal, because they arise from the Veteran's disagreement with the initial ratings following the grant of service connection for the respective disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's STRs, VA treatment records and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any additional outstanding records that have not been obtained.

VA obtained relevant examinations and/or opinions concerning the Veteran's claims on appeal in March 2008, March 2015 and April 2015.  When read together and considered as a whole, especially in light of the substantial compliance with prior Board remand directives, the examinations and resulting opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board finds, therefore, that the duty to assist has been met.

The Veteran also offered testimony before a Decision Review Officer (DRO) at a July 2009 hearing held at the AOJ.  The Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the July 2009 hearing, the DRO fully explained the issues on appeal.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the DRO hearing.  The Board therefore finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied, no further notice or assistance is required, and appellate review may proceed without prejudice to the Veteran.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system, which includes sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is an additional theory of entitlement under which the Board must consider the Veteran's service connection claims.  A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(e)(2). 

In this case, the Veteran's service personnel records confirm service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117 (West 2014), 38 C.F.R. § 3.317  (2015).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

A. Bilateral Hearing Loss Disability

The Veteran has claimed entitlement to service connection for bilateral hearing loss. 
A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records show that his hearing was within normal limits upon his entrance to service.  He was treated in January 1986, April 1998 and March 1992 for wax/cerumen impaction in both ears.  A July 2002 audiogram showed hearing loss, for VA purposes, in the Veteran's right ear, in that the puretone thresholds in decibels in the Veteran's right ear were each measured at 40 Hertz.  Annual audio examinations performed in January 1986, February 1986, April 1988, November 1988, January 1990, October 1991, June 1992, August 1995, March 2006 and August 2007 each show that the Veteran's hearing was within normal limits.  

To prevail on a claim for service connection for hearing loss, competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id. at 159.  In the present case, significantly, none of the post-service medical evidence of record indicates that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385. 

The Veteran was first afforded a VA audiology examination in April 2008.  This examination revealed the following puretone thresholds, in decibels (dB), for the frequencies of interest, in Hertz (Hz): 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
30
30
LEFT
5
10
15
10
10
Speech recognition scores based on the Maryland CNC Test were 100 percent in each ear. 

The Veteran then underwent a VA audiological examination in September 2009.  That examination revealed the following puretone thresholds, in decibels (dB), for the frequencies of interest, in Hertz (Hz): 



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
10
10
20
15
10

Speech recognition scores based on the Maryland CNC Test were 96 percent in each ear. 

As discussed in the June 2014 Board remand, time had elapsed since the Veteran's last audiological examination and the relevance of his history of wax/cerumen impaction had not been addressed.  As such, in order to determine whether the Veteran had a current hearing loss disability, he was afforded an additional VA audiology examination in April 2015. 

The April 2015 VA examination revealed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
10
15
20
20
15

Speech recognition scores based on the Maryland CNC Test were 96 percent in each ear.  The examiner diagnosed some sensorineural hearing loss in the Veteran's right ear, and normal hearing in the left.  

Throughout the appeal period, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz were not measured at 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater.  The Veteran's speech recognition scores using the Maryland CNC Test have always exceeded 94 percent bilaterally.  Lacking a disability, there is no basis on which to award service connection.  The Board notes that the Veteran's statements regarding his claimed bilateral hearing loss have been considered.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, bilateral hearing loss must be diagnosed in accordance with VA criteria, which requires findings obtained through audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Accordingly, the evidence weighs against the claim that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49; Brammer, supra.



B. Forearm, thumb and wrist disabilities 

The Veteran contends that he has a disability of the right forearm, of the left thumb and of the left wrist, and that each such disability is due to his service.  Specifically, he alleges that the current pain he experiences in his right wrist is due to a contusion he received to his right forearm in service.  As for the left thumb and wrist, the Veteran testified at the July 2009 DRO hearing that the current pain and "cracking" in his left thumb and wrist are due to his military service.  

The Veteran's STRs confirm that he fell off of a ladder in 1998, while in service, resulting in swelling and a contusion to his right forearm.  In December 1989, the records show, the Veteran fell while running to catch a cab and jammed his left thumb.  In January 1991, the Veteran strained his left wrist while lifting boxes.  

In April 2008, the Veteran underwent a VA examination.  At that time, as pertains to his right forearm, the Veteran indicated an occasional ache or throb.  The examiner found no effect on the Veteran's activities, range of motion, activities of daily living, sports or work.  He concluded that there was inadequate evidence to establish a chronic forearm condition at that time.

At that time, the Veteran's left thumb was found to exhibit slight edema and some tenderness in the joint, but an x-ray was negative for any fracture.  On examination, it was found to have no deformity or joint swelling, with full range of motion and an ability to touch thumb tip to pads of all digits.  It was noted that the Veteran experienced pain in the web of his thumb if he used his (non-dominant) left hand to throw a football.  Otherwise, the examiner concluded, there was no pain or problem at any time, no limitation of motion at all, and no limit of the Veteran's activities.  The examiner found there was no evidence of any ongoing condition at that time. 

As for the left wrist, the Veteran reported an ache in his wrist in the morning.  On examination, the examiner found full range of motion of the wrist.  A clicking noise was noted, with no associated pain.  Range of motion was symmetrical and did not change after three repetitions.  The examiner found full function and no effect on the Veteran's activities of daily living or occupation, no evidence of flare-ups, and no interference with the Veteran's sports activities.  The examiner found that the evidence was inadequate to establish any condition at that time. 

In response to the Board's June 2014 remand, the Veteran underwent a VA examination in March 2015.  At that time, the examiner performed a range of tests on the Veteran's right arm, to include range of motion testing, repetitive use testing, repeated use testing, and muscle strength testing.  Overall, the examiner concluded that there was no evidence of a right forearm condition.  In support of this finding, the examiner noted that there were differences between what the Veteran indicated he was capable of doing in regard to his forearm, and what he was physically capable of doing.  The examiner found no impairment or disability present. 

At the same examination, the Veteran's left thumb was examined.  He was found to have normal flexion and extension in the digit.  There was no gap between the pad of the thumb and the fingers, and no pain noted on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no functional loss or range of motion limitation.  While some pain was noted, this was by the Veteran's report and not observed by the examiner.  Muscle strength testing and hand grip were normal.  The VA examiner concluded that, despite the in-service thumb injury, there was no subsequent, ongoing disability.  He noted that there was no indication of any condition that could be related to the Veteran's service. 

The Veteran's left wrist was also examined.  The examiner tested palmar flexion, dorsiflexion, ulnar deviation and radial deviation and found all to be normal.  No pain was noted on examination.  The Veteran was able to perform repetitive use testing with at least three repetitions, without additional loss of function or range of motion.  His flexion and extension rate strength was normal in the left wrist.  The Veteran reported tightness in his wrist, but the examiner noted it was not present at the time of the examination.  The examiner attributed any stiffness of the wrist to the Veteran's occupation.  Overall, the examiner found no impairment or disability present in the Veteran's left wrist.

Thus, the objective evidence of record indicates that the Veteran does not have a right forearm, left thumb or left wrist disability due to disease or injury, nor has he had one at any time during the pendency of his claim.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  

Where competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the instant case, service connection for the claimed disabilities must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

In addition, as the Veteran served in Iraq during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.

As noted above, in VA examinations in April 2008 and March 2015, no evidence could be found to establish a disability of the forearm, thumb and wrist.  The April 2008 examiner observed no pain; at that time, the Veteran reported pain in his thumb when he threw a football with his minor hand.  No pain was reported in the wrist at that time.  The March 2015 examiner specifically noted an absence of pain in his examination of the Veteran.  The Veteran has not submitted any evidence that he has had chronic symptoms of pain in any of these areas for six months or more.  Although the Veteran is competent to describe the onset and continuity of his symptoms, overall, the evidence fails to demonstrate that the Veteran has a chronic disability under 38 C.F.R. § 3.317(a)(4), to include chronic pain.  Lacking a chronic disability of unknown origin that can be linked to his Gulf War service, the Veteran is not entitled to presumption service connection for a disability of the forearm, thumb and wrist.


C. Lumbar spine disability

The Veteran asserts he has lumbar spine disability which is the result of his service.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau, supra (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer, supra. 

At the April 2008 VA examination, the Veteran indicated that he experienced some localized lumbar back discomfort on a daily basis.  At that time, he was working as a security guard and noted that the pain occurred when he was standing wearing armor.  The Veteran reported experiencing, on a very limited basis, pain or discomfort that caused him limited flexion.  Other than that, the Veteran indicated that he was not affected in any other way and could still jog, lift, and carry things.  He reported no incapacitating episodes, ever.  Also absent were weakness, loss of sensation, bladder or bowel incontinence and radiation of pain.  The Veteran took over the counter medication to treat the occasional pain. 

On examination, the Veteran's spine was found to be normal.  There was no tenderness or muscle spasm.  Flexion was to 90 degrees, with reports of lumbar pain at 45.  Extension was measured to 35 degrees with endpoint pain.  Lateral bending was 25 degrees bilaterally, with rotation to 40 degrees without pain.  There was no change after three repetitions.  The examiner diagnosed a chronic mild lumbar strain.  

In response to the Board's June 2014 remand, the Veteran underwent a comprehensive VA examination in March 2015.  At that time, the examiner indicated when prompted that the Veteran did not have a thoracolumbar condition.  The examiner noted the Veteran's April 2008 VA examination, which revealed sore back muscles.  He also acknowledged the April 2008 x-ray of the Veteran's lumbar spine, which showed the vertebral bodies were normal and disc spaces adequately maintained.   

On examination, the Veteran's range of motion was normal, with forward flexion to 90 degrees, extension to 30 and bilateral flexion and rotation all measured at 30 degrees.  The Veteran exhibited pain on forward flexion, extension, and bilateral lateral flexion.  The Veteran reported pain in his lower back muscles, overall, at the ends of the range of motion testing.  He was able to perform repetitive use testing with at least three repetitions, without additional loss of function or range of motion.  Guarding was noted at the ends of range of motion, but no muscle spasm or localized tenderness was present.  Radiculopathy, ankylosis, neurological abnormalities, and intervertebral disc syndrome were absent.  The Veteran did not use any assistive devices, and there was no functional impairment of an extremity that warranted amputation, and no scars were present.  Overall, the examiner noted the Veteran's normal spine-as evidenced by x-ray records-and indicated that genetics and aging were likely to be the cause of any back pain he experienced.  

The Veteran is certainly competent to report such an observable symptom as low back pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The medical evidence of record, however, does not show a diagnosis of a low back disability other than a mild back strain in 2008.

Yet, even assuming the Veteran has an underlying lower back condition manifested by pain, the evidence does not show any in-service lower back injury.  Indeed, service treatment records are absent any complaints or treatment related to the lower back.  The Veteran's record contains reports of medical examination from January 1986, September 1986, May 1987, April 1988, November 1991, August 1995, January 2001 and July 2002.  In each of these examinations, it was noted that the Veteran's spine was normal.  In addition, the record contains associated reports of medical history which were completed by the Veteran at the time of each of the examinations listed above (except for the 1995 and 2001 exams).  In each of these reports, the Veteran expressly denied any recurrent back pain or injury.  
Moreover, in completing his August 2007 separation report of medical history, the Veteran's expressly denied back pain or a back problem.  

As noted above, establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden, supra; Caluza, supra.  Here, while the evidence reflects complaints of low back pain and a diagnosis of low back strain, it does not show a diagnosed back disability that is due to active duty service.  The March 2015 VA examiner, who found no evidence of a current back disability, indicated that the Veteran's back pain was due to genetics and aging.  There is simply no evidence of an in-service incurrence that could be linked to any disability of the Veteran's back.  Therefore, under the theory of direct service connection, his claim must be denied.  

The Board notes that, under 38 U.S.C.A. § 1117, undiagnosed pain may be the basis of an award of compensation.  Joyner v. McDonald, 766 F.3d 1393, 1395 (2014).  Therefore, the Board has considered whether the Veteran is entitled to presumptive service connection under 38 C.F.R. § 3.317, and finds that he is not.  The March 2015 VA examiner-who found no lower back disability-indicated that the occasional back pain experienced by the Veteran was attributed to genetics and aging.  Therefore, the Board finds that the Veteran's back pain is of a known etiology and service connection under 38 C.F.R. § 3.317 is not warranted.

Increased Rating Claims

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is to be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases where there is a disagreement with an initially assigned disability evaluation, as here, the evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).





A. Facial Scars

The Veteran contends that his service-connected forehead scars are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.

The Veteran's service-connected scars of the forehead have been assigned an initial 10 percent rating pursuant to Diagnostic Code 7800 for disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, scars of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent rating.  The criteria for the next higher rating, 30 percent, is for disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Ratings of 50 and 80 percent may be assigned for more serious levels of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: (1) scar five or more inches (13 or more cms.) in length; (2) scar at least 1/4 inch (0.6 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches or 39 square cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches or 39 square cms.; (7) underlying soft tissue missing in an area exceeding six square inches or 39 square cms.; and (8) skin indurated and inflexible in an area exceeding six square inches or 39 square cms.  38 C.F.R. § 4.118, Diagnostic Code 7800.

As noted above, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended during the pendency of this appeal, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As of that date, Diagnostic Code 7800 remained essentially the same.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4, 5 (2015).  Although a claimant may request consideration under the amended criteria for claims filed prior to October 23, 2008, such a request has not been made in this case.

In March 2008, the Veteran underwent a VA scars examination.  At that time, it was noted that the Veteran had a scar on his right forehead, which measured 0.3 x 1.3 cms, and was depressed in nature.  A scar on the Veteran's left forehead measured 0.5 x 2 cms, and was elevated in nature.  No tenderness on palpation was noted.  There was no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, skin ulceration or breakdown over the scars.  No underlying tissue loss was noted.  There was no disfigurement of head, face, or neck.  The scars were found to be darker than normal, but with normal texture.  There was no induration or inflexibility of the Veteran's scars. 

In a September 2009 VA examination, the Veteran's right and left forehead scars were again measured.  The right forehead scar was found to be 0.2 x 1 cms.  It was not painful, had no signs of skin breakdown, and was superficial.  There was no inflammation, edema or keloid formation.  There was no abnormal texture or underlying soft tissue loss. There was no adherence to underlying tissue, nor any other disabling effects.  The skin area was noted to have an abnormal pigmentation area of 6 square inches or less, and a darker than normal discoloration.  The left forehead scar was measured at 1 x 0.5 cms, and was slightly depressed and hyperpigmented.  There was no skin breakdown over the scar and no pain.  The scar was superficial, without inflammation, edema, keloid formation, or abnormal texture.  There was no soft tissue loss.  The contour was noted to be elevated, but without adherence to underlying tissue or any other disabling effects.  The discoloration of the area was less than 6 square inches.  There was no feature or set of paired features that showed gross distortion or asymmetry.

In April 2015, in response to the Board's June 2014 remand, the Veteran underwent a VA scar examination.  At that time, the Veteran's forehead scars were noted.  None of the scars were found to be painful, or unstable with frequent loss of covering of skin.  It was noted that one scar was elevated while the other was depressed, and that there was hyperpigmentation present.  The total area of hyper pigmentation was 64 square cms.  There was no gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  There was no limitation of function, complications, conditions, signs and/or symptoms such as muscle or nerve damage associated with any of the Veteran's scars.  

The Board finds that the weight of the evidence is against the assignment of a disability rating in excess of 10 percent based on disfigurement under Diagnostic Code 7800.  The Veteran's scars are elevated and depressed on palpation, thus meeting the criteria for a single characteristic of disfigurement.  To the extent that the Veteran has areas of darkened pigmentation of the skin, it has been repeatedly noted that such areas do no exceed six square inches.  The evidence fails to reveal the presence of any other characteristics of disfigurement at any time during the appeal period.  Fenderson, 12 Vet. App. at 12. Accordingly, a disability rating in excess of 10 percent is denied.


B. Tinea Pedis

The Veteran contends that his service-connected tinea pedis is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned. 

Tinea pedis, or athlete's foot, is a dermatophytosis of the foot and toes characterized by pruritic lesions.  See Dorland's Illustrated Medical Dictionary 728, 1929-30 (32nd ed. 2012).  Tinea pedis is specifically contemplated in the Rating Schedule by Diagnostic Code 7813, which contemplates all fungal infections of the skin.  38 C.F.R. § 4.118.  The Veteran's tinea pedis is currently rated as non-compensable under DC 7813. Diagnostic Code 7813 provides that the disability should be rated based on the predominant disability as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801-7805; or as dermatitis under Diagnostic Code 7806.  Id.   

Under Diagnostic Code 7806, a non-compensable disability rating is assigned where there is involvement of less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required for treatment during the past 12-month period.  A 10 percent disability rating is assigned where there is involvement of at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent disability rating is assigned for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802-7805) depending on the predominant disability. 

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in January 2008 and has not requested such consideration. 

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that an initial compensable disability rating is not warranted for the Veteran's tinea pedis. 

The Veteran was afforded three separate VA examinations in regard to his service-connected tinea pedis.  In April 2008, a VA examiner diagnosed athlete's foot, bilaterally.  It was noted that the Veteran used an over-the-counter medication for treatment.  Some pain was noted on the bottom of the Veteran's feet; otherwise, there was no swelling, heat, redness, stiffness or weakness found.  Cracking of the skin was noted bilaterally.  There were some functional limitations noted on standing, in that the Veteran was only able to stand between 3 and 8 hours a day before needing short rest period; otherwise there were no functional limitations on walking.  On examination, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing; nor was there evidence of other foot deformities or conditions such as hammertoe, flatfoot or pes cavus.  A skin abnormality was noted, in that there was flaking and scaling of skin.  No measurement was made of the area of the Veteran's body affected by his service-connected tinea pedis.

In October 2009, a VA examiner diagnosed tinea pedis, treated with shoe inserts.  At that time, the Veteran reported constant foot fungus and the appearance of small pustules on the bottoms of both feet.  Itching, burning and peeling skin were reported.  The examiner noted that the Veteran used over-the-counter topical cream for daily treatment; the cream was neither a corticosteroid nor an immunosuppressive.  She found that the Veteran's skin condition affected less than 5 percent of his exposed areas and less than 5 percent of his total body area. 

In April 2015, in response to the Board's June 2014 remand, the Veteran underwent an additional VA examination.  At that time, the diagnosis of tinea pedis was confirmed.  It was noted that the Veteran experienced scaling and blistering of the arches of the soles of his feet.  The examiner noted that the Veteran's skin conditions, to include tinea pedis, affected less than 5 percent of his total body area and none of his exposed areas. 

Based on all the evidence of record, the Board finds that the weight of the evidence is against a finding of entitlement to an initial compensable disability rating for tinea pedis.  The evidence of record consistently indicates that the Veteran's tinea pedis affects less than five percent of the total body area and zero percent of exposed body areas.  In addition, the Veteran treats the condition with an over-the-counter medication that is neither a corticosteroid nor an immunosuppressive. 

Under Diagnostic Code 7806, a 10 percent disability rating, the next higher disability rating, is assigned for involvement of at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.  The weight of the evidence consistently documents that the Veteran's tinea pedis affects less than five percent of his total body area and has been treated primarily with topical therapy.  Accordingly, the Board finds that the Veteran's tinea pedis does not more nearly approximate the criteria for a 10 percent disability rating, and, therefore, such a rating is not warranted.  Id.  

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, as identified above, Diagnostic Codes 7806 and 7813 both specifically direct for consideration of disability ratings, as appropriate, under Diagnostic Codes 7800-7805, which contemplate different types of scars or other disfigurement.  38 C.F.R. § 4.118.  While the Veteran is service connected for scarring of his face, there is no evidence of scarring specifically related to his athlete's foot.  Accordingly, the Board finds that a disability rating on the basis of scarring or disfigurement is not for application. 

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for higher initial disability rating for tinea pedis for any period on appeal and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


C. Pseudofolliculitis Barbae (PFB)

The Veteran is seeking a compensable rating for pseudofolliculitis, for the period prior to September 11, 2009.  The service-connected condition has been rated as noncompensable under 38 C.F.R. §4.118, Diagnostic Code 7806.  Pseudofolliculitis barbae is not listed specifically in the Rating Schedule, so it has been rated analogously under Diagnostic Code 7806, which contemplates the symptoms and manifestations of dermatitis and eczema.

Diagnostic Code 7806 provides that with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 rating is warranted.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran first underwent a VA examination for his pseudofolliculitis barbae in March 2008.  The examiner noted that the Veteran first experienced the condition in 1988, while in service.  The Veteran reported pain as a symptom, but no systemic symptoms were found.  There was no treatment noted for the Veteran's PFB in the previous 12 months.  The examiner concluded that the Veteran's condition manifested as hyperpigmented papules on his neck, and affected less than 5 percent of the Veteran's exposed areas, such as head, face, neck and hands.  It was also found that PFB affected less than 5 percent of the Veteran's total body area at that time. 

In September 2009, the Veteran underwent a VA skin diseases examination.  At that time, it was noted that the Veteran's PFB was manifested by papules and hyperpigmentation throughout most of his chin and anterior neck.  The Veteran reported developing small bumps on his face.  In a January 2010 addendum, the examiner noted that the Veteran's affected area measured 15 x 5 cms, with no pustules noted. 

In March 2015, in response to the Board's June 2014 remand, the Veteran underwent a VA examination.  At that time, the Veteran's PFB diagnosis was confirmed.  A lack of systemic manifestations, such as fever, weight loss or hypoproteinemia, was noted.  The Veteran had been treated with a topical medication in the previous 12 months, but in response to a condition other than PFB.  No other treatments or procedures were noted.  There were no debilitating or non-debilitating episodes in the prior 12 months.  On physical examination, it was noted that the Veteran's skin conditions, which included not only PFB but also other conditions, affected less than 5 percent of his total body area and none of his exposed area.  There were no other pertinent physical findings, complications, signs and/or symptoms related to the Veteran's skin conditions, including PFB, noted.  

In June 2015, the AOJ sought an addendum opinion to address the severity, location and manifestations of the Veteran's PFB.  In July 2015, the March 2015 examiner provided an addendum opinion in which she indicated that the Veteran's PFB was not active at the time of the March examination, and that any scarring resulting from the Veteran's condition was minimal, as evidenced by tiny scars on both of the Veteran's cheeks, each measuring less than 1 mm.

Based on the above, the Board finds that no increase in the Veteran's disability rating is warranted for any period on appeal.  For a compensable rating under Diagnostic Code 7806 prior to September 11, 2009, the Veteran would have had to have been using intermittent systemic therapy or other immunosuppressive drugs, or had the involvement of at least 5 percent of the exposed areas or entire body.  However, neither of these factors is shown.  The March 2008 VA examiner specifically found that the Veteran's PFB affected less than 5 percent of his exposed or total body areas, and that there had been no treatment for the condition in the previous 12 months.  Both of these findings are consistent with a noncompensable rating.  Therefore, the criteria for a compensable rating, prior to September 11, 2009, have not been met.

For a rating in excess of 30 percent after September 11, 2009, the evidence would have to show that the Veteran's skin disability covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  As shown above, VA examinations in March 2008 and March 2015 clearly show that, at most, less than 5 percent of the Veteran's exposed areas are affected by his skin disability.  The July 2015 addendum indicated that the Veteran's condition was not active at that time.  The evidence also does not show that, at any point during the appeal, the Veteran treated his PFB with any sort of systemic therapy.  Therefore, the Board finds that a disability rating in excess of 30 percent, for the period after September 11, 2009, is not warranted. 





D. Right Shoulder Strain

The Veteran seeks a higher rating for his service-connected right shoulder disability, which was rated at a noncompensable rate prior to March 25, 2015, and 20 percent disabling thereafter.  The Veteran's disability is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to limitation of motion of the arm. 

Under Diagnostic Code 5201, a 20 percent rating is assigned where motion of either arm is limited to the shoulder level.  A 30 percent rating requires that motion of the major arm be limited to midway between the side and shoulder level, and a maximum 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  In determining whether a Veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

The rating criteria for evaluating disabilities of the shoulder, including Diagnostic Code 5201, distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2015).  As the record establishes that the Veteran is right-handed, the criteria for rating disabilities of the major extremity to be applied. 

For purposes of disability ratings, normal shoulder motion is defined as zero to 180 degrees of forward elevation (flexion), 0 to 180 degrees from the side of the body out to the side (abduction), and zero to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

In March 2008, the Veteran underwent a VA examination of his right shoulder.  At that time, the Veteran reported pain in his shoulder, usually in the morning and in cold weather.  The Veteran reported a full range of motion of the shoulder with only occasional pain lasting an entire day.  The Veteran treated the pain with over-the-counter medication.  On examination, the Veteran's range of motion was compared to that of his left shoulder.  There was no pain with any range of motion of his shoulder, with 145 degrees abduction, 130 degrees forward flexion, internal rotation of 100 degrees, and external rotation of 70 degrees.  There was no change after three repetitions.  The examiner diagnosed a chronic mild right shoulder strain.

At the July 2009 DRO hearing, the Veteran testified that he frequently experienced an aching and pain in his right shoulder.  

In September 2009, the Veteran again underwent VA examination of his right shoulder.  He reported that the disability had been getting progressively worse, but that he treated it with stretching and exercise.  It was noted that the Veteran was right hand dominant.  No deformity, giving way, instability or incoordination was noted.  Pain, stiffness, weakness and a decreased speed of joint motion was noted.  There were no episodes of locking or effusions.  The motion of the joint was affected by the disability.  Mild flare-ups were noted to occur every 2 to 3 weeks.  On examination, flexion and abduction were measured at 90 degrees, internal rotation at 70 and external rotation at 90.  Objective evidence of pain with active motion was noted.  There was no ankylosis present.  X-rays showed a normal joint without fracture or osseous lesions.  The joints and adjacent soft tissues were normal.  

Following the examination, the AOJ sought clarification of the examiner's finding that the Veteran's flexion and abduction of the right shoulder were measured at 90 degrees.  In a January 2010 addendum, the examiner noted her mistake and affirmed that the Veteran's flexion and abduction should have been recorded at 180 degrees each. 

In March 2015, in response to the Board's June 2014 remand, the Veteran underwent a VA examination of his right shoulder.  At that time, the Veteran was found to experience both a right shoulder strain and right shoulder impingement syndrome.  He reported a loss of motion of the right shoulder.  On examination, the Veteran's flexion was 135 degrees.  Abduction, external rotation and internal rotation were all 90 degrees.  Pain during abduction and flexion was noted.  The examiner found that the range of motion contributed a functional loss, as the Veteran's chronic strained muscles caused a tendency not to use them, which resulted in impingement causing a loss of motion.  The Veteran was able to perform repetitive use testing with at least three repetitions, without additional functional loss or range of motion.  Muscle strength testing showed normal strength.  No ankylosis was present.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's right shoulder disability, to include impairment of the humerus.  In addition, x-rays showed no arthritis in the Veteran's shoulder. 

Based on the above, the Board finds that the evidence of record does not support an increase in the Veteran's disability rating at any point during his appeal.  In order to warrant a compensable rate prior to March 25, 2015, the Veteran's disability would have to result in limitation of motion of his arm at shoulder level.  None of the contemporaneous VA examinations show such limitation.  To qualify for a disability rating in excess of 20 percent for the period after March 25, 2015, the Veteran would have to exhibit limitation of motion midway between side and shoulder level.  The March 2015 examination clearly shows that external rotation was 90 degrees, indicating no such limitations.

The Board has carefully considered the fact that the Veteran's s right shoulder disability has been manifested by symptoms which include pain as well as functional loss.  These symptoms, however, have already been considered in assigning the current rating and the Board finds that ratings in excess of those currently assigned are not warranted.  Objective examinations have shown no reduced strength.  There are no anatomic deformities, atrophy, or other indicia of disuse.  Additionally, repetitive motion did not decrease the range of motion of the joint.  Given the objective evidence, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of those currently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In reaching this decision, the Board has considered whether higher ratings could be assigned under an alternative diagnostic code.  As set forth in the evidence of record, however, the Veteran's service-connected right shoulder disability does not involve ankylosis (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle and scapula (Diagnostic Code 5203).  Based on the evidence of record, the Board finds that application of an alternative diagnostic code such as these is not appropriate.

E. Extraschedular Consideration/TDIU

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disabilities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As concerns the Veteran's scars, his symptoms of elevated or depressed surface contour are contemplated by the rating criteria.  The Veteran's service-connected skin conditions, tinea pedis and PFB, are manifested by flaking and scaling of a small portion of the Veteran's overall body area and by hyperpigmented papules covering a certain percentage of his body, respectively; these symptoms are contemplated by the rating criteria.  Finally, the pain experienced as a result of the Veteran's right shoulder condition is also contemplated by the rating criteria for that disability.  For these reasons, the Board need not reach step 2 of the Thun analysis.   

In addition, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's currently service-connected disabilities, as well as any associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right forearm disability is denied.
 
Entitlement to service connection for a left thumb disability is denied.
 
Entitlement to service connection for a left wrist disability is denied.
 
Entitlement to service connection for a lumbar spine disability is denied.
 
Entitlement to an initial disability rating in excess of 10 percent for scars on forehead is denied. 
 
Entitlement to an initial compensable rating for bilateral tinea pedis is denied.
 
Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB), prior to September 11, 2009, and a rating in excess of 30 percent thereafter, is denied.
 
Entitlement to an initial compensable rating for mild strain of the right shoulder, prior to March 25, 2015, and a rating in excess of 30 percent thereafter, is denied.


REMAND

Regarding the Veteran's claim for service connection for residuals of a head injury, the Board finds that a remand is required for the issuance of a supplemental statement of the case (SSOC).  In its June 2014 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination in relation to his claim.  Once the examination was complete, the AOJ was to readjudicate the claim. The record shows that the Veteran underwent an examination in April 2015.  While the AOJ issued a SSOC in June 2015, it did not readjudicate or otherwise address this claim.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  Stegall, supra. 
Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for service connection for residuals of a head injury, based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


